Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 1 of 11




                    Exhibit 4


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
              Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 2 of 11




LEX/HEPK/0009/1954
Equivalent Citation: 6 DLR (1954) 183


                                        HIGH COURT OF EAST PAKISTAN
               Death Reference Case No. 10 of 1953 and Appeal No. 541 of 1953
                                            Decided On: 25.01.1954
                                        Appellants: The Crown
                                                  Vs.
                                Respondent: Akbar (Ali) Mollah and Ors.
Hon'ble Judges:
Ellis, C.J. and Badiuzzaman, J.
                                                 JUDGMENT
Ellis, C.J.
1. Reference No. 10 of 1953 is a reference under section 374 of the Code of Criminal
Procedure by Mr. A.C. Lahiri, Sessions Judge of Pabna asking for confirmation of the
sentence of death passed by him on (1) Akbar Molla, (2) Darogali, (3) Taher Molla
and (4) Fakir Khalifa on the 14th December, 1953. Criminal Appeal No. 541 of 1953
is the appeal of the 4 condemned prisoners against their convictions and sentences.
The Reference and the appeal have been heard together for the sake of convenience
and are now disposed of under this one judgment. The four appellants were tried
along with another accused Jabbar Molla on a charge under section 302/34 of the
Pakistan Penal Code for that on the 29th May, 1953 at Dhulawari under police station
Santhia in the district of Pubna they committed murder by intentionally causing the
death of Baheer Molla in furtherance of the common intention of them all. They were
tried by the learned Sessions Judge and a special Jury of nine. The Jury returned a
unanimous verdict finding Jubbar Molla not guilty but the other four accused guilty
under section 302/34 of the Penal Code. The learned Sessions Judge accepting the
verdict convicted the four accused under section 302/34 and sentenced them to death
subject to confirmation by this Court.
2 . The appellants have been represented before us by Mr. Sabita Ranjan Pal, while
Mr. Salahuddin Ahmed, Deputy Legal Remembrancer has appeared for the Crown.
3 . We have recently had to deal with several cases which have come up on appeal
from the decisions of this learned Sessions Judge and we have had to order retrials
because of his failure to give the Jury proper directions with regard to the evidentiary
value of the first information report. Only a week ago in Reference case No. 9 of 1953
where this same learned Sessions Judge asked for confirmation of the sentence of
death passed on Abdul Gaffur Paramanik and Seraj Shaik alias Pramanik we found no
alternative but to direct a retrial on the ground that the learned Sessions Judge had
persisted in his misdirection. In the present case Mr. Sabita Ranjan Pal has no
difficulty in pointing out that the learned Sessions Judge has repeated the same
misdirection to the Jury. In Criminal Reference No. 9 of 1953 we did not comment on
his disobedience of our directions and his endeavour to justify his action. In the
present case as he has again flouted our ruling it is necessary for us to deal with the
matter at somewhat greater length.




    25-07-2021 (Page 1 of 10)                    www.manupatra.com        White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 3 of 11




4. It was in the case of The Crown Vs. Abdul Barik, reported in II D.L.R. 120 that we
first set out in detail what is the law with regard to the evidentiary value of a first
information report, In that case we observed:- "The law on the question as to the
proper use of the first information report has been well-laid down in the case of
Emperor Vs. Rehanuddin Mandal reported in I.L.R. 1943, 2 Calcutta at page 381. As
we are frequently confronted in hearing appeals with an improper use of a first
information report, it is perhaps of service to set out here what has actually been laid
down by their lordships in that particular case.
    'A first information report is not ordinarily substantive evidence. It is merely
    a previous statement, which may be proved by the prosecution for the
    purpose of corroborating the informant, and may be used by the defence for
    the purpose of contradicting, him. For the latter purpose, it is essential that
    the attention of the witness should be drawn to those parts of document
    which it is intended to use for the purpose of contradicting him in order that
    he may be given an opportunity to furnish a suitable explanation with regard
    to the alleged contradiction. Failure to do so is not due compliance with the
    provisions of section 145 of the Indian Evidence Act.
    Statement in the first information report cannot be used for the purpose of
    discrediting any witness other than the first informant, for such use is in
    effect to treat the first information report as substantive evidence in the
    case'.
    With this proposition of law we respectfully agree.
    * * * ".
5 . This is the direction which we have consistently given to courts in this Province
and we expect subordinate courts loyally to follow the direction and not to flout it
and seek to justify their disrespect on one ground or another.
6. In the present case the learned Sessions Judge delivered himself of the following
observation in his preamble to the Jury:--
    "Same is the position ordinarily, with the statement made at the time of
    lodging the F.I.R. Ordinarily it is also one kind of corroborative evidence and
    cannot count as evidence of primary nature. The statement in the F.I.R. may
    ordinarily corroborate the evidence of the persons who lodged it. It is
    ordinarily of no use so far as third persons are concerned. If the version
    given in the F.I.R. is found to be discrepant with the evidence of the person
    who lodged it, in that case the evidence given by such persons during trial
    falls into discount unless the discrepancy is sufficiently explained. There may
    be omissions. But the questions has to be considered whether that omission
    is justified or not. It has to be borne in mind that the F.I.R. is not expected
    to be a substitute for the evidence to be given during trial. But if the
    omission is found to be sufficiently material and cannot, in view of the
    attending circumstances, be overlooked it may affect the value of the
    evidence now adduced by the person who lodged the F.I.R.
    There may be cases outside ordinary where informant is explicitly or by
    implication agent of other person or persons. Since ordinarily the F.I.R. is
    lodged by only one person--such a thing may in certain cases happen. When
    that happens--the F.I.R. may count as evidence corroborating or



   25-07-2021 (Page 2 of 10)         www.manupatra.com                 White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 4 of 11




    contradicting the evidence of persons on whose behalf it appears to have
    been lodged. That is because of the fact that the agent binds the principal for
    whom he acts. But here too the F.I.R. is nothing more than evidence of
    corroboration."
7 . In order No. 10 dated the 16th December, 1953, the learned Sessions Judge
elaborates his observation in the preamble to the charge:
    "'Ordinarily' the F.I.R. is evidence to corroborate or to contradict its maker
    (vide amongst others decision reported at page 120 of 2 D.L.R. based on the
    decision reported at page 381 of 1943 I.L.R. Cal. (Vol. II). But is it not
    possible to apply this ordinary rule to cases out of the ordinary. In such
    case--the principles of law called into play by the special circumstance, have
    to be applied.
    This is the law of agent and principal. Accordingly if agency is established
    explicitly or by implication the law has to be applied. In that case the F.I.R.
    is usable in favour and against not only the informant but also others
    furnishing the materials and the inspiration and occupying on that account
    the position of the principal.
    As a piece of circumstance, making the case of prosecution highly probable
    or improbable, the F.I.R. may again be used under section II, Evidence Act.
    Section 157, Evidence Act, meant for corroborative evidence, does not
    furnish the last word on the question how the F.I.R. may be used. Apart from
    section 157, Evidence Act, the F.I.R. may be admissible if one or other
    provisions of the Evidence Act applies.
    Such extended use of the F.I.R. will be noticed amongst other in the
    decisions reported at page 66 of I.D.R. (53 C.W.N.), page 413 of 1946.
    Cr.L.J. (Privy Council) page 1457 of 53 Cr. L.J. page 29 of 1953 Cr.L.J., page
    1372 of 1952 Cr.L.J. Page 330 of 39 Cr.L.J., and page 198 of 15 C.W.N.
    In the decisions reported at page 554 of 11 C.W.N. and page 1154 of 1952
    Cr.L.J. the F.I.R. was used for the purpose of ascertaining Res Jesta (sic).
    If yet one has to restrict the use of the F.I.R. one will be committing errors in
    law. Hence the direction in the charge about the somewhat (sic) application
    of the F.I.R.
    In Reference No. 9 of 1953, the case of Abdul Gaffur Pramanik and Siraj
    Shakh alias Pramanik Vs. The Crown, we have already advised the learned
    Judge that in considering the evidentiary value of the first information report
    he has committed a grave error when he tries to introduce the legal doctrine
    of Agent and Principal. He is equally in error when he claims that the first
    information reports may be used under section II of the Evidence Act "As a
    piece of circumstance, making the case of the prosecution highly probable or
    improbable."
8. Section 11 of the Evidence Act provides that:--
    "Facts not otherwise relevant are relevant--
         (1) if they are inconsistent with any fact in issue or relevant fact;




   25-07-2021 (Page 3 of 10)           www.manupatra.com                  White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 5 of 11




         (2) if by themselves or in connection with other facts they make the
         existence or nonexistence of any fact in issue or relevant fact highly
         probable or improbable."
9 . The content and use of a first information report do not fall within the scope of
section 11 of the Evidence Act.
10. If the learned Sessions Judge will study the Evidence Act and consult Sarkar on
Evidence, 6th Edition, he will obtain guidance with regard to the use of first
information report. Section 35 of the Evidence Act provides:--
    "An entry in any public or other official book, register or record, stating a
    fact in issue or relevant fact, and made by a public servant in the discharge
    of his official duty, or by any other person in performance of a duty specially
    enjoined by the law of the country in which such book, register or record, is
    kept, is itself a relevant fact".
11. On page 376 of the Book the learned Judge will find a paragraph dealing with the
first information report:
    "First information. First information taken down under section 154 Cr.P.C.
    amounts to an entry by a public servant in the discharge of his official duty
    and falls within section 35. But it is not a substantive evidence and is not
    evidence of the facts which it mentions. It can be used merely by way of
    corroboration or contradiction and not any further. (Vide Chittar V.R. 85 I.C.
    650 (A) : 47 A. 280; Mohan Singh V.R. 85 I.C. 647 A 1925, A. 413). See also
    R.V. Ram Sukh (1897) A.W.N. 47; Autur Singh V.R. 17 C.W.N. 1213; 21, I.C.
    882; Nag Tun. V.R.A. 1934 R. 60; Afsar Sheikh V.R. 15 C.W.N. 198; 8 I.C.
    52, where it has been held that the first information report is not evidence in
    the case and is not admissible for proving that the facts stated therein are
    correct. But it can only be used as previous statement admissible to
    contradict or corroborate the author of it. (Vide notes under sections 145,
    157 post)."
12. Section 145 of the Evidence Act is the well-known section which deals with the
cross examination of the witness as to his previous statement in writing:
    "A witness may be cross examined as to previous statement made by him in
    writing or reduced into writing, and relevant t6 matters in question, without
    such writing being shown to him or being proved; but, if it is intended to
    contradict him by the writing, his attention must, before the writing can be
    proved, be called to those parts of it which are to be used for the purpose of
    contradicting him".
13. At page 1205 of Sarkar's Book the learned Sessions Judge will find the following
in regard to the first information:--
    "First information can only be used to corroborate or contradict under section
    157 and section 145, the person who made it. It cannot be used as
    substantive evidence to contradict other persons, (vide Gaman V.R.A. 1928,
    L. 913; R.V. Ibrahim 8 L. 605). The first information report may be relied on
    by the defence under section 145 to contradict the informant. Statements
    made by third party to the police in the course of their investigation are
    admissible to contradict under section 145, provided the person who made




   25-07-2021 (Page 4 of 10)         www.manupatra.com                 White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 6 of 11




    the statement is called as a witness, (vide, Azimuddy V. R. 44 C.L.J. 253; A
    1927, C. 17). First information does not come under sections 161, 162
    Cr.P.C. and may be used to contradict or corroborate the author of it, (Vide,
    Md. Ibrahim V.R. A 1929 N. 43; Autar V.R. 17 C.W.N. 1213)."
14. Section 157 of the Evidence Act deals with the former statement of a witness as
proved in order to corroborate the later testimony of the witness to the same effect:
    "In order to corroborate the testimony of a witness, any former statement
    made by such witness relating to the same fact at or about the time when the
    fact took place, or before any authority legally competent to investigate the
    fact, may be proved."
15. At page 1247 the learned Sessions Judge will find a lengthy note with regard to
the first information report:
    "First information report. As to what is really the first information report, see
    Monimohan V.R. 58 C. 1312: A 1931 C. 745. A report of the commission of
    an offence made at a thana, or even the deposition of a witness previously
    made, would be admissible for corroborating a witness or throwing doubt on
    his statement in court, but would be inadmissible for proving that the fact
    stated in it are correct (R.V. Ram Sukh, 1897, A.W.N. 47 (Afsar Sheikh V.R.
    15 C.W.N. 198; Autar V.R. 17 C.W.N. 1213 refd. to) Sankaralinga V.R.A
    1930, M. 632; 58 M.L.T. 397; Harnam V.R.A 1936, L. 833). First information
    is not substantive evidence. It can only be used for corroboration or
    contradiction (In re Sankaralinga, 53 M. 590; Nga Tun V.R.A 1934, R. 60 and
    cases ante, P. 376) Use of first information report as substantive evidence is
    illegal. (Sheo Karan V.R.A. 1928 L. 923 (See ante, S. 35 P. 376). The first
    information report, putting aside wholly the question of its use under section
    145 or section 155, if proved, may be of value as res gestae (Mahta V.R.A.
    1931, L. 38; Azimuddy V.R. 44 C.L.J. 253: 54 C. 237). In a suitable case,
    information under section 154 Cr.P.C. may be recorded even during the
    course of an investigation of police officer. If prior to that, a statement was
    made to the police and recorded in the station diary, it is not affected by
    section 162 Cr.P. Code (Mani Mohan V.R. 58 C. 1312; 35 C.W.N. 623: A
    1913, C. 745).
    A first information taken under section 154 Cr.P. Code falls within the scope
    of section 35 Evidence Act, and is simply a relevant fact. But is not a
    substantive piece of evidence; it can be used merely by way of corroboration
    or as a contradiction and not any further. The statement of a witness
    examined by an investigating police officer cannot be used as a 'first report'
    especially when a 'first report' has already been made by a choukidar sent
    from the scene of occurrence for that purpose (R.V. Chittar, 47 A. 280; 23
    A.L.J. 14 : I.C. 650; Gajadhar V.R. 7 Luck 552). Statement made to police
    after investigation is commenced is not first information and is inadmissible
    except for the purpose of section 162 (Habib V.R. 110 I.C. 584 : A 1928 P.
    634 : Gansa V.R. 2 P. 517; see also Keshwar V.R. 1 P.L.T 491; Chandrika
    V.R. 1 P. 401. As to the first information that can be used in evidence under
    sections 157 and 158 to corroborate or impeach the testimony of the person
    lodging the first information, such a document becomes valueless if drawn
    up by some person other than the proper informant. As the first information
    in this case which related to a charge of criminal conspiracy at Midnapore




   25-07-2021 (Page 5 of 10)         www.manupatra.com                  White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 7 of 11




    was drawn up by a police officer employed in the C.I. Department in Calcutta
    and settled by an Attorney-held that it was of no value (Peary Mohan V.
    Weston, 16 C.W.N. 145 P. 178. A statement made to a police officer not
    being a first information under section 154 Cr.P. Code can be proved only by
    the police officer (Salim V.R. 61 I.C. 650; 22 C.L.J. 410. See In re Thachrath,
    75 I.C. 695: 45 M.L.J. 279. A reqa sent by a police officer from spot during
    investigation embodying substance of complainant's report made previously
    and some result of investigation neither signed nor thumb-marked by
    complainant is not a first information. A first information is not substantive
    evidence. It can only be used as a previous statement to corroborate or
    contradict a statement made subsequently in court (Choghatta V.R. 91 I.C.
    697 : A 1926 L. 179 (R.V. Kampu, 11 C.W.N. 554; R.V. Daulat 6 C.W.N. 921
    refd. to)".
16. There is of course section 32 clause (1) of the Evidence Act which deals with the
cases in which statements of relevant fact made by person who is dead, or who
cannot be found are themselves relevant facts. In the notes under this section at page
300 the learned Sessions Judge will find the following observation:
    "First information. The first information report against an accused is
    admissible under section 32(1) as a declaration as to the cause of the
    informant's death (Azimuddy V. R. 44 C.L.J. 253; Gajjan V.R., A 1931, L.
    103. It is not substantive evidence and can be used only to corroborate or
    contradict the maker, but in case of death it is admissible under section
    32(1). Vide Kapur V.R., A 1930, L. 450: 31 P.L.R. 83."
17. It is clear, therefore, from examination of the above sections of the Evidence Act
that a first information can only be used for the purpose of corroborating or
contradicting its maker and it is not to be used to corroborate or contradict any
person or persons or whose behalf it is said to have been lodged.
18. The learned Sessions Judge has referred to a number of cases in support of the
view that he has taken. It is necessary, therefore, to examine these cases.
Chronologically the first case is a case of Afsar Sheikh Vs. King-Emperor, reported in
15 C.W.N. 198. It is a case of 1910 A.D. The judgment in this case was delivered by
Holmwood and Doss J.J. Their lordships' remarks with regard to the first information
report are to the following effect:--
    "Now the first information is not evidence in the case. It is tendered by the
    Crown for such use as the defence may be able to make of it and to test the
    consistency of the prosecution evidence. The most use therefore that the
    learned Judge could have made of it was, as he subsequently seems to have
    pointed out, to say that although it gave a different account of the occurrence
    from that in the evidence yet on the Sub-Inspector's evidence it could be
    reconciled with that evidence. That is the highest at which he could put it.
    Then the jury would have had an opportunity of judging whether in that view
    the positive evidence in the case could be believed."
19. This remark is couched in general language and certainly does not support the
proposition which the learned Sessions Judge put forward.
20. Chronologically the next case is one of 1938 A.D. and it is reported in 39 Crl. L.J.
330. It is a case decided by a single Judge of the Oudh Chief Court. It seems a
strange feature that the learned Sessions Judge prefers to take his law from



   25-07-2021 (Page 6 of 10)         www.manupatra.com                 White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 8 of 11




authorities outside Pakistan, even going to Oudh and Ajmer for decisions to cite in
his support. It is the case of Dildar Khan and another Vs. Emperor and was disposed
of by Zia Ul-Hasan J. on the 20th January 1938. The observations in this judgment
with regard to the first information report are to the following effect:--
    "He disbelieved all the prosecution witnesses because none of them was
    mentioned in the First Information Report made by Asghar Khan and because
    most of them were not independent and made some statements which were
    contrary to what was stated before the Committing Magistrate or the Police.
    None of these factors is always sufficient to totally discard the evidence of
    witnesses though they are sufficient to raise a suspicion against the
    truthfulness of the witnesses and to lead the trying Judge to scrutinize the
    evidence with caution. If oral evidence of witnesses is corroborated by
    medical or other reliable evidence, there is no reason why it should not be
    believed even though the witnesses were not named in the First Information
    Report or are not totally independent."
21. In this case, therefore, the learned Judge was merely concerned with whether or
not the prosecution witnesses, whose names were not mentioned in the first
information report, were reliable witnesses. This case also affords no support for his
present contention.
22. The next case cited by the learned Sessions Judge is the case of 1944 A.D. It is
the case of King-Emperor Vs. Khwaja Nazir Ahmad, reported in 46 Cr. L.J. 413. It is a
decision of the Privy Council. The Judgment in the case was delivered by his lordship
Lord Porter and the observation which his lordship made with regard to the first
information report is as follows:--
    "In truth, the provisions as to an information report (commonly called a first
    information report) are enacted for other reasons. Its object is to obtain early
    information of alleged criminal activity, to record the circumstances before
    there is time for them to be forgotten or embellished , and it has to be
    remembered that the report can be put in evidence when the informant is
    examined if it is desired to do so."
23. The use of the words "when the informant is examined" lend no support to the
view of the learned Sessions Judge that it can be used when some other witness is
being examined.
24. The next decision cited by the learned Sessions Judge is the decision of this
Court in the case of The Crown V. Sahadullah and another reported in 53 C.W.N. 1
D.R. 66. This was a case in which Mr. A. Maleque, Assistant Sessions Judge of
Noakhali made a reference under section 307 of the Criminal Procedure Code asking
that the verdict of the Jury finding the accused persons not guilty under section 395
of the Penal Code should be set aside. We presume that the learned Session Judge is
referring to the penultimate paragraph of that judgment in which the following
observations appear:--
    "It may well be that the fact the jury's acceptance of the evidence that Kali
    Chandra and Dhananjoy had identified the two accused and were in a
    position to give their names as being two or the supposed dacoits, was
    strained by on the fact that identification was not mentioned in the somewhat
    elaborate first information report which was lodged by Upendra Kumar Dey."




   25-07-2021 (Page 7 of 10)         www.manupatra.com                 White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 9 of 11




25. This observation was by way of comment on an argument which was put to the
Court as a possible reason why the Jury had returned that particular verdict and it
was certainly never meant to lend any support whatsoever to the contention that a
first information report can be used either to corroborate or to contradict any person
other than the first informant. The judgment was delivered on the 19th January 1949
and was followed a year later by the judgment in the case of The Crown Vs. Abdul
Barik reported in 11 D.L.R. 120 which was delivered on March 7th, 1950 when it was
only too apparent, from a succession of cases coming up to the High Court, that the
courts below did not appreciate the legal use of the first information report in a
criminal trial.
26. Next in point of time is a case of 1952 cited by the learned Sessions Judge. It is
the case of Nanu Ram V. State, reported in 1952 Cr.L.J. 1372, which is from the
Ajmer Judicial Commissioner's Court and it was decided by Atma Chanran J.C. So far
as the first information report is concerned the learned Judge states:--
    "The F.I.R. in the case was lodged by the P.C. Girdhari Lal, but it has not
    been produced by the prosecution on the pretext that it was not taken down
    as a F.I.R. but was taken down as a report in the General Diary. This was no
    ground on which the report which, in fact, really amounted to a F.I.R. should
    have been suppressed by the prosecution. The importance of a F.I.R. lies
    only in the fact as to what was the initial version of the case as reported to
    the Police."
27. This general observation also affords no support to the learned Sessions Judge's
proposition.
28. The last case cited by the learned Sessions Judge is the case of Narapureddigari
Narayanareddi and others Vs. State and another reported in 1953 Crl.L.J. 29 which
was decided by Ramaswami J., a Judge of the Madras High Court sitting singly.
Paragraph 14 illustrating the first information report is as follows:--
    "(14) The information in Exhibit P-8 is not mere gossip or hearsay. It is
    conveyed by C.W. 1 who came to Pulivendla from the scene of offence and
    was of a person whose house was also damaged and of P.W. 2 who is the
    son of P.W. 6 whose house also was damaged. P.W. 6 herself is stated to
    have come from the scene of offence, to Pulivendla and conveyed the
    information to C.W. 1. Then Exhibit P-8a was passed on by P.W. 14 to P.W.-
    11 with the note Exhibit P-8 for moving the police in the matter. This first
    information has naturally got much importance because it represents the
    earliest version in the case before there was time concoct and shape the
    evidence in a particular fashion. There is no dispute that the information in
    Exhibit P-8 and P-8a has no resemblance whatsoever to the case which has
    been developed and for which these accused persons have been committed
    to the Sessions. In my opinion, this complete variance between the first
    information report and the present case for which the accused have been
    committed not in regard to minor details or unimportant matters or side
    issues but in regard to main charges is enough throughout this case as an
    unreliable one which will not commend itself to any tribunal."
29. The observations are couched in somewhat general language but if it is meant to
be the considered opinion of the Judge that a first information report can be used to
contradict "the prosecution case" and not the informant we respectfully disagree with




   25-07-2021 (Page 8 of 10)         www.manupatra.com               White & Case LLP
          Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 10 of 11




his decision.
3 0 . The last case cited by the learned Sessions Judge is 1953 Cr.L.J. 1475 and
appears to be a wrong reference.
31. We have already cited Sarkar on Evidence at page 1247 in respect of the value of
a first information report as res gestae:--
    "The first information report, putting aside wholly the question of its use
    under section 145 or section 155, if proved, may be of value as res gestae".
    "Res Gestae"--"Things done", i.e. Acts.
32. This means that the fact that the informant has actually been to the police station
and has lodged the information, is one "res gesta" of the number of "res gestae"
which go to make up an occurrence and is of course no authority for proposition of
the learned Sessions Judge. In his support he cites an old decision of the year 1902.
It is the case of the Emperor Vs. Karnpu Kuki and Dingur Singh, reported in 11
C.W.N. 554. The case was decided by Prinsep, C.J. and Henderson, J. of the Calcutta
High Court. The observations of their lordships are to the following effect:--
    "Such a practice is altogether contrary to section 154, Code of Criminal
    Procedure. The first information, if recorded as directed by section 154 at the
    time that it is made, is of considerable value at the trial because it should on
    what materials the investigation commenced and what was the story then
    told. Any statement, recorded as in this case several days after the
    commencement of the investigation and after there had been some
    development, is not only no first information but has very little or no value at
    all as the original story, because it can be made to fit into the case as then
    developed. It may be observed that the Sub-Inspector professes to state
    what Ainuddi the informant first told him, but this cannot be accepted as
    supplying what the law has directed to be done and has been left undone. No
    one would accept such a statement as reliable in its details after the lapse of
    time, even if it were admissible in evidence. We do not, moreover, find that
    Ainuddi has himself stated what he then told the Police. The statement of the
    police officers in this respect stands alone and cannot be compared with the
    statement of the informant himself made several days later".
33. We fail to understand how this decision supports the contention of the learned
Sessions Judge that the first information was used for the purpose of ascertaining res
gestae. We have been unable to lay our hands on 1953 Cr.L.J. in order to test the
other case cited by the learned Sessions Judge.
34. For the above reasons it is clear that the special pleading of the learned Sessions
Judge that "a first information may count as evidence corroborating or contradicting
the evidence of persons on whose behalf it appears to have been lodged" cannot
possibly be accepted. It is impossible to calculate what effect this misdirection has
had on the minds of the Jury particularly when in this case, as in the previous cases,
at a later stage of his charge the learned Sessions Judge once again throws the first
information report into the scale as evidence of corroboration on the side of the
prosecution. For the above reasons this Reference under section 374 of the Code of
Criminal Procedure is rejected and the appeal of the condemned prisoners against
their convictions and sentences is allowed. We direct that the four appellants be
retried on the original charge under section 302/34 of the Penal Code for committing
murder by intentionally causing the death of Baher Molla on the 29th of May, 1953 at



   25-07-2021 (Page 9 of 10)         www.manupatra.com                 White & Case LLP
           Case 1:21-cv-00396-RJL Document 20-4 Filed 08/14/21 Page 11 of 11




Dhulawari under police station Santhia in the district of Pabna. We also direct that
they shall remain in jail pending their retrial.
Badiuzzaman, J.
I agree.
                          © Manupatra Information Solutions Pvt. Ltd.




  25-07-2021 (Page 10 of 10)              www.manupatra.com             White & Case LLP
